Case: 2:18-cv-00736-MHW-EPD Doc #: 92 Filed: 10/15/19 Page: 1 of 2 PAGEID #: 981




                      THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

                                                      )
   STEVE SNYDER-HILL, et al.,                          )
                                                       )     Case No. 2:18-cv-00736
                   Plaintiffs,                         )
                                                       )     Judge Michael H. Watson
   v.                                                  )
                                                       )     Chief Magistrate Judge Elizabeth P.
   THE OHIO STATE UNIVERSITY,                          )     Deavers
                                                       )
                   Defendant.                         )
                                                      )

  JOINT STATUS REPORT PURSUANT TO COURT’S OCTOBER 8, 2019 ORDER,
 SUPPLEMENTAL RULE 25(A) MOTION FOR SUBSTITUTION, AND MOTION FOR
                  PERMISSION TO FILE UNDER SEAL

        Pursuant to this Court’s October 8, 2019 Order, the Snyder-Hill Plaintiffs inform this

Court that the New York State Surrogate’s Court appointed Plaintiff John Doe 18’s widow as the

Executor of his Estate. Attached is a redacted version of the Surrogate’s Court’s September 9,

2019 Certificate of Appointment of Executor. Accordingly, Defendant does not oppose the

substitution of the Executor of the Estate of John Doe 18 as party Plaintiff herein in place of

Plaintiff John Doe 18. In light of the appointment, Defendant’s position, and for the reasons

detailed in the original motion, the Snyder-Hill Plaintiffs ask that the Executor of the Estate of

John Doe 18 be substituted as party Plaintiff herein in place of Plaintiff John Doe 18.

        Plaintiffs further request leave of Court, pursuant to S.D. Ohio Civ. R. 5.2.1, to file under

seal a version of this motion that attaches the unredacted exhibit, thus revealing the true name of

John Doe 18 and the proposed substitute Plaintiff, his widow. Defendant does not oppose

sealing.

        The Court found that “good cause” was shown to use a John Doe designation “in all

pleadings and documents to be filed on the public record when referring to the thirty-one
Case: 2:18-cv-00736-MHW-EPD Doc #: 92 Filed: 10/15/19 Page: 2 of 2 PAGEID #: 982




Plaintiffs who wish to proceed anonymously in this action.” Dkt. 33. The Court also ordered the

Plaintiffs to “file with the Court ex parte and under seal a First Amended complaint bearing the

thirty-one Doe Plaintiffs’ true names.” Id. Accordingly, to preserve the anonymity of John Doe

18 and his family, Plaintiffs respectfully request permission to file under seal those exhibits that

reveal the true name of the proposed substitute Plaintiff.



DATED: October 15, 2019                            EMERY CELLI BRINCKERHOFF
                                                  & ABADY LLP

                                                  By: /s/ Debra L. Greenberger
                                                  Ilann M. Maazel (admitted pro hac vice)
                                                  Debra L. Greenberger (admitted pro hac vice)
                                                  600 Fifth Avenue
                                                  New York, New York 10020
                                                  Phone: (212) 763-5000
                                                  Fax: (212) 763-5001
                                                  E-Mail: imaazel@ecbalaw.com
                                                  E-Mail: dgreenberger@ecbalaw.com

                                                  SCOTT ELLIOTT SMITH, LPA
                                                  Scott E. Smith (0003749)
                                                  Brian R. Noethlich (0086933)
                                                  5003 Horizons Drive, Suite 100
                                                  Columbus, Ohio 43220
                                                  Phone: (614) 846-1700
                                                  Fax: (614) 486-4987
                                                  E-Mail:ses@sestraillaw.com
                                                  E-Mail: brn@sestriallaw.com

                                                  Adele P. Kimmel (admitted pro hac vice)
                                                  PUBLIC JUSTICE, P.C.
                                                  1620 L Street, NW, Suite
                                                  630 Washington, DC 20036
                                                  Phone: (202) 797-8600
                                                  Fax: (202) 232-7203
                                                  E-mail: akimmel@publicjustice.net

                                                  Attorneys for the Snyder-Hill Plaintiffs and the
                                                  Executor of the Estate of John Doe 18


                                                  2
